        Case: 1:20-cv-00034-SA-DAS Doc #: 13 Filed: 06/17/20 1 of 2 PageID #: 77




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     ABERDEEN DIVISION

BILLY WILSON, JR.                                                                                     PLAINTIFF

V.                                                                          CIVIL ACTION NO.: 1:20-CV-34

WAL-MART, INC.                                                                                      DEFENDANT

                                                      ORDER

         Now before the Court is Plaintiff Billy Wilson, Jr.’s Motion [8] to Remand. The Plaintiff,

a Mississippi resident, filed his Complaint [2] in the Circuit Court of Oktibbeha County,

Mississippi on October 11, 2019 against Wal-Mart, Inc. which was incorrectly named in this

action. The proper party in this action is Wal-Mart Stores East, LP which is a citizen of both

Delaware and Arkansas.1 Wal-Mart then removed the case to this Court on February 24, 2020 on

the basis of diversity of citizenship. See [1]. The Plaintiff now brings this Motion [8] to remand to

state court.

         In his Motion [8], the Plaintiff argues that remand is proper because he is seeking no more

than $75,000.00 and that, therefore, the amount in controversy does not exceed $75,000.00. The

Defendant filed a Response [12] to the Plaintiff’s Motion [8] on May 19, 2020. Attached to the

response is a binding stipulation agreement in which the Plaintiff stipulates that the actual value

of his claim for damages, the damages he seeks in this action, the amount of damages for which

he or a representative on his behalf will ask the trier of fact to award, and the amount of damages



1
  “The citizenship of a limited partnership is based upon the citizenship of each of its partners.” Harvey v. Grey Wolf
Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008) (citing Carden v. Arkoma Associates, 494 U.S. 185, 195-96, 110 S.
Ct. 1015, 1021-22, 108 L.Ed.2d 157 (1990)). Likewise, “the citizenship of a LLC is determined by the citizenship of
all of its members.” Id. at 1080 (internal citations omitted). Here, the Defendant is a limited partnership whose sole
general partner and sole limited partner are WSE Management, LLC and WSE Investment, LLC, respectively. Wal-
Mart Stores East, LLC is the sole member of both WSE Management, LLC and WSE Investment, LLC. Wal-Mart
Stores, Inc. is the sole member of Wal-Mart Stores East, LLC and is a Delaware corporation with its principal place
of business in Arkansas. As such, the Defendant is a citizen of both Delaware and Arkansas.
      Case: 1:20-cv-00034-SA-DAS Doc #: 13 Filed: 06/17/20 2 of 2 PageID #: 78




he will accept does not exceed $75,000.00. See [12, Exhibit A]. Additionally, the Defendant in its

Response [12] does not object to the Plaintiff’s Motion [8]. Based on this stipulation, the Court

lacks jurisdiction under 28 U.S.C. § 1332 because the amount in controversy does not exceed

$75,000.00. Therefore, the Court finds that the Motion [8] is well-taken and should be granted.

       For the reasons set forth above, the Plaintiff’s Motion [8] to Remand is GRANTED. This

case is remanded to the Circuit Court of Oktibbeha County, Mississippi. The Clerk of Court shall

take all necessary steps required to accomplish this REMAND.

       It is SO ORDERED, this the 17th day of June, 2020.



                                                    /s/ Sharion Aycock
                                                          UNITED STATES DISTRICT JUDGE




                                                2
